Citation Nr: 1525236	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, status post resection of the ileum and cecum.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to December 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the pendency of the appeal, an October 2013 RO decision granted an increased initial disability rating of 30 percent for Crohn's disease, effective April 18, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

For the entire period on appeal, the Veteran's Crohn's disease, status post resection of the ileum and cecum, has been manifested by moderate symptoms including weight loss and frequent exacerbations of abdominal pain, abdominal distention, and diarrhea, but without malnutrition or interference with absorption and nutrition.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for Crohn's disease, status post resection of the ileum and cecum, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7323 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for Crohn's disease arises from his continuing disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records (including VA examination reports), private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

VA provided relevant examinations in June 2011, May 2013, September 2014, and October 2014.  The examinations and opinions of record are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Initial Rating - Crohn's Disease

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Notably, the Veteran has not perfected an appeal with respect to the effective date assigned, which corresponds to the date of his initial service connection claim on April 18, 2011.  Therefore, the Board has considered the Veteran's claim for an increased initial disability rating from that time, as well as whether any staged rating periods are warranted; however, as discussed herein, the Board finds that the evidence does not support a staged rating for any period on appeal.  

The Veteran's Crohn's disease, status post resection of the ileum and cecum, is rated as 30 percent disabling from April 18, 2011 under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7323 (2014).  In this instance, the hyphenated diagnostic code indicates that the Veteran's Crohn's disease, an unlisted disability for which specific rating criteria do not exist, is rated by analogy under DC 7323, regarding ulcerative colitis.  See id., DC 7323.  Pursuant to DC 7323, a 30 percent disability rating is warranted for moderately severe impairment, with frequent exacerbations.  Id.  A 60 percent disability rating is warranted for severe impairment, with numerous attacks a year and malnutrition, with health only fair during remissions.  Id.  A maximum schedular 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Id.  

Additionally, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2014).  Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Following the Veteran's initial April 2011 claim of entitlement to service connection for Crohn's disease, he submitted an April 2011 statement from his private provider who noted that the Veteran's previous surgery had greatly improved his condition; he stated that the Veteran no longer experienced persistent diarrhea and that his Crohn's disease was in remission.  

The Veteran was first afforded a VA intestinal examination in June 2011.  The Veteran reported a history of abdominal cramping, bloating, flatulence, weakness, fatigue, malaise, and an inability to gain weight, which symptoms had not improved since surgery in September 2007.  He stated that his current symptoms included more than six bouts of diarrhea on a typical day.  A physical exam revealed no significant weight loss or malnutrition, with overall good general health.  The examiner diagnosed Crohn's disease which had a mild to moderate effect on the Veteran's normal daily activities.  

During a June 2012 VA fibromyalgia examination, the Veteran reported prescribed medication for his ongoing diarrhea.  The examiner noted that a recent gastrointestinal workup revealed mild inflammation in the colon.  

The Veteran was afforded an additional VA intestinal examination in May 2013.  He reported ongoing diarrhea, with four to eight bowel movements per day, and intermittent crampy abdominal pain.  Upon physical examination, the examiner found no evidence of weight loss, malnutrition, or anemia and described the Veteran's overall symptoms as moderate.  The examiner also documented the Veteran's residual surgical scar which was neither painful nor unstable, and less than thirty-nine square centimeters in size.  

VA treatment records document the Veteran's ongoing complaints of frequent diarrhea and abdominal pain, which have required prescription opium tincture.  Additionally, while some weight loss is documented, there is no evidence of malnutrition or interference with absorption and nutrition.  

The Veteran was most recently afforded VA intestinal examinations in September 2014 and October 2014.  He continued to report frequent exacerbations of diarrhea and nearly constant abdominal pain.  The examiners noted some weight loss without malnutrition or interference with absorption and nutrition.  Additionally, his residual surgical scar was noted to be neither painful nor unstable, and less than thirty-nine square centimeters in size.  

SSA disability records document that the Veteran was found to be disabled in July 2010 as a result of Crohn's disease and related fibromyalgia and spondyloarthritis.  Underlying medical treatment records document the Veteran's ongoing reports of frequent exacerbations of symptoms including diarrhea and abdominal pain.  

The Board acknowledges the Veteran's competent lay reports of his relevant observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence that he has medical expertise to opine regarding the severity of a complex disease such as Crohn's disease in accordance with the relevant rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords the most probative value to the competent medical evidence discussed above which documents consideration of the Veteran's own reported history and detailed and specific determinations regarding the severity of the Veteran's condition in accordance with the applicable rating criteria.  

Therefore, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, status post resection of the ileum and cecum, for the entire period on appeal.  

In order to warrant an increased 60 percent disability rating under DC 7323, the Veteran must experience severe impairment, with numerous attacks a year and malnutrition, with health only fair during remissions.  38 C.F.R. § 4.114, DC 7323.  Likewise, for an increased 100 percent disability rating, the Veteran must experience pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Id.  The Board notes that the relevant criteria are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Significantly, for an increased 60 or 100 percent disability rating under DC 7323, the Veteran must experience malnutrition.  However, the competent evidence of record does not establish that the Veteran has experienced malnutrition for any period on appeal; therefore, an increased disability rating is not warranted under DC 7323.  

The Board has also considered whether an increased disability rating or separate compensable disability rating is warranted under another potentially applicable diagnostic code.  Under DC 7328, regarding resection of the small intestine, a 40 percent disability rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  38 C.F.R. § 4.114, DC 7328.  A 60 percent disability rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  Id.  

Under DC 7329, regarding resection of the large intestine, a 40 percent disability rating is warranted for severe symptoms, objectively supported by examination findings.  Id., DC 7329.  

As discussed above, the competent evidence of record documents that the Veteran has experienced frequent exacerbations of moderate symptomatology, including weight loss; however, the record does not reflect that he has experienced interference with absorption and nutrition or severe symptomatology for any period on appeal.  As such, an increased disability rating is not warranted under DCs 7328-29.  

Finally, the Board has considered whether the Veteran's residual surgical scar would entitle him to a separate compensable disability rating; however, the evidence discussed above documents that his residual scar is neither painful or unstable, or deep, nonlinear, and greater than 39 square centimeters in size; therefore, a compensable rating is not warranted under DCs 7801, 7804.  See 38 C.F.R. § 4.118, DCs 7801, 7804 (2014).  

Thus, preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, status post resection of the ileum and cecum, for the entire period on appeal.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, a case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluation assigned for the Veteran's Crohn's disease is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon objective examination findings and competent lay evidence.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is reasonably raised by the Veteran or the evidence of record.  

The Board notes that during the pendency of the appeal, the Veteran has explicitly raised a claim of TDIU in February 2014; however, the Board finds that the Veteran's outstanding TDIU claim is rendered moot by his assigned 100 percent disability rating, or total schedular rating, effective March 30, 2012.  

The Board is cognizant that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  However, given that the Veteran's total schedular rating is based upon all over his service-connected disabilities, it is not possible that a TDIU could be granted for another service-connected disability; therefore, any grant of TDIU based upon the service-connected disabilities which currently contribute to his total schedular rating would constitute impermissible "duplicate counting of disabilities."  See id.  Therefore, the Veteran's February 2014 TDIU claim is rendered moot given his receipt of a 100 percent total schedular rating, effective March 30, 2012.  



ORDER

An initial disability rating in excess of 30 percent for Crohn's disease, status post resection of the ileum and cecum, is denied for the entire period on appeal.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


